  Case: 2:19-cr-00158-MHW Doc #: 111 Filed: 07/29/20 Page: 1 of 3 PAGEID #: 306



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                    Criminal Action 2:19-cr-158(5)
                                             JUDGE MICHAEL H. WATSON
BRISCOE DAWKINS
                          REPORT AND RECOMMENDATION

      Defendant Briscoe Dawkins previously pleaded not guilty to an
Indictment charging him with two counts of interference with
interstate commerce by robbery in violation of 18 U.S.C. §§ 1951(a), 2
(Counts 1 and 3), and two counts of carrying or brandishing a firearm
during or in relation to a crime of violence in violation of 18 U.S.C.
§§ 924(c)(1)(A)(ii), 2 (Counts 2 and 4). Indictment, ECF No. 21. The
United States of America and defendant thereafter entered into a plea
agreement, executed pursuant to the provisions of Rule 11(c)(1)(A) of
the Federal Rules of Criminal Procedure, whereby defendant agreed to
enter a plea of guilty to Counts 3 and 4.1        On July 29, 2020,
defendant, accompanied by his counsel, participated in a change of
plea proceeding.
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
      Defendant also consented, pursuant to 28 U.S.C. §636(b)(3), to
enter a guilty plea before a Magistrate Judge.        See United States v.
Cukaj, 25 Fed. Appx. 290, 291     (6th   Cir. 2001)(Magistrate Judge may


      1 The Plea Agreement, ECF No. 104, includes an appellate waiver
provision that preserves only certain claims for appeal or collateral
challenge. Defendant agreed to a restitution obligation in the Plea
Agreement. The Plea Agreement includes a reference to possible immigration
consequences of the guilty plea. However, Defendant averred that he was born
in the United States and the parties agree that his guilty plea would have no
immigration consequences for him.


                                         1
 Case: 2:19-cr-00158-MHW Doc #: 111 Filed: 07/29/20 Page: 2 of 3 PAGEID #: 307



accept a guilty plea with the express consent of the defendant and
where no objection to the report and recommendation is filed).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
      Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges against him in the
Indictment and the consequences of his plea of guilty to Counts 3 and
4.   Defendant was also addressed personally and in open court and
advised of each of the rights referred to in Rule 11 of the Federal
Rules of Criminal Procedure.
      Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.       Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on June 2, 2020, represents the only
promises made by anyone regarding the charges against him in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
      Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.          He
confirmed that he is pleading guilty to Counts 3 and 4 of the
Indictment because he is in fact guilty of those offenses.         The Court
concludes that there is a factual basis for the plea.
      The Court concludes that defendant’s plea of guilty to Counts 3
and 4 of the Indictment is knowingly and voluntarily made with
 Case: 2:19-cr-00158-MHW Doc #: 111 Filed: 07/29/20 Page: 3 of 3 PAGEID #: 308



understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 3 and 4 of the Indictment be accepted.       Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




July 29, 2020                                  s/ Norah McCann King
 Date                                           Norah McCann King
                                          United States Magistrate Judge
                                      3
